[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

          United States Court of Appeals
                        For the First Circuit


No. 01-1737

                        MICHAEL KEVIN DUPONT,

                        Plaintiff, Appellant,

                                  v.

                       LARRY E. DUBOIS, ET AL.,

                        Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                               Before

                         Lynch, Circuit Judge,
              Campbell and Stahl, Senior Circuit Judges.




     Michael Kevin DuPont on brief pro se.
     Nancy Ankers White, Special Assistant Attorney General, and
David J. Rentsch, Counsel, Department of Correction, on brief for
appellees.



                            March 26, 2002
           Per Curiam. Pro se appellant, Michael Kevin DuPont,

appeals from the district court's grant of summary judgment for

Appellees.    We affirm in part, vacate in part, and remand for

further proceedings.

           On appeal, DuPont complains that the district court

failed to address all of the claims alleged in his complaint.

Upon careful review of the record, we agree with DuPont that a

number of his claims were not considered.              The district court,

in   a    margin        order,     dismissed     DuPont's    action   based

substantially      on    the     Appellees'    Memorandum   in   Support   of

Summary Judgment.         The Appellees' memorandum, however, failed

to address all of the claims asserted in DuPont's complaint.

Most significantly it ignored: (1) a due process claim based on

his asserted confinement in the Department Segregation Unit

("DSU") at MCI-Cedar Junction, (2) claims deriving from his

alleged treatment while in the DSU; (3) a claim that DuPont was

placed in the DSU in retaliation for his testimony in state

court; and (4) a claim that DuPont was denied access to the

courts as the result of various purported actions by the

Appellees.

             Our preliminary review of the complaint, to which

Appellees have as yet filed no answer, suggests that the

undiscussed claims, on their face at least, state claims for

relief.      The   Appellees        have   presented   no   affidavits     nor


                                      -2-
documentary evidence to refute the allegations of fact and have

provided us with no legal basis for dismissal below of these

claims as they now stand.    We are therefore unable to find

support in the record for the grant of summary judgment on the

allegations not yet addressed by the Appellees.   Absent a more

developed record, the grant of summary judgment on these issues

was premature and must be vacated and remanded.
          We affirm the grant of summary judgment as to all the

issues addressed in the Appellees' Memorandum in Support of

Summary Judgment.   As to DuPont's other allegations the grant

of summary judgment is vacated and the case is remanded for

further proceedings consistent with this opinion.




                              -3-